Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19         PageID.1086    Page 1 of 21



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 TROY KARPOVICH, as guardian of
 MICHAEL R. KARPOVICH, a legally-
 incapacitated person,

              Plaintiff,                       Case No. 2:18-cv-12247-SFC-DRG

                                               Honorable Sean F. Cox
                                               Magistrate David R. Grand
 v.

 CITY OF DETROIT, a municipal corporation,
 JAMES E. CRAIG, in his official capacity,     PLAINTIFF’S MOTION TO
 DETROIT BOARD OF POLICE COMMISSIONERS,        COMPEL RESPONSES TO
 TIMOTHY L. LEACH, FREDERICK E.                FIRST REQUEST FOR
 PERSON, DETROIT POLICE OFFICERS               PRODUCTION OF
 JOHN DOES 1 – 5, in their individual and      DOCUMENTS TO DEFENDANT,
 official capacities, TIMOTHY L. LEACH         CITY OF DETROIT
 d/b/a T. LEACH ENTERPRISE, and
 EIGHTH STREET VENTURES, LLC,
 d/b/a Ottava Via,                         ORAL ARGUMENT REQUESTED

                Defendants.
 ___________________________________________/
  JENNIFER G. DAMICO P-51403             MICHAEL T. RYAN P-53634
  HOLLAND C. LOCKLEAR P-82236            REBECCA S. AUSTIN P-53919
  MIKE MORSE LAW FIRM                    MERRY, FARNEN & RYAN, P.C.
  Attorneys for Plaintiff                Attorneys for Defendant Eight Street Ventures
  24901 Northwestern Highway, Suite 700  LLC d/b/a Ottava Via
  Southfield, Michigan 48075             300 Maple Park Blvd., Suite 301
  (248) 350-9050; Fax: (248) 281-9110    St. Clair Shores, MI 48081
  jdamico@855mikewins.com                (586) 776-6700; Fax (586) 776-1501
  hlocklear@855mikewins.com              mryan@mfr-law.com
                                         raustin@mfr-law.com
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19                 PageID.1087      Page 2 of 21




  SCOTT L. FEUER P-38185                           EDWARD V. KEELEAN P-29131
  Attorney for Defendant Frederick E. Person       CITY OF DETROIT LAW DEPARTMENT
  888 West Big Beaver Rd., Suite 850               Attorney for Defendants City of Detroit, James
  Troy, MI 48084                                   E. Craig and Detroit Board of Police
  (248) 723-7828, Ext. 201                         Commissioners
  Fax (248) 723-7857                               2 Woodward Ave., Suite 500
  sfeuer@fklawyers.com                             Detroit, MI 48226
                                                   (313) 237-3059; Fax (313) 224-5505
                                                   keele@detroitmi.gov

  JOHN J. GILLOOLY P-41948               TIMOTHY L. LEACH
  ANTHONY P. MONTICCIOLO P-76013         ProSe for Timothy L. Leach dba T. Leach
  GARAN LUCOW MILLER, P.C.               Enterprise
  Attorneys for Defendant Timothy Leach  13198 Stratford Drive
  1155 Brewery Park Blvd., Suite 200     Sterling Heights, MI 48313
  Detroit, MI 48207                      (313) 475-8564
  (313) 446-5501                         leachenterprise@gmail.com
  jgillooly@garanlucow.com
  amonticciolo@garanlucow.com
 ___________________________________________/

        NOW COMES Plaintiff, TROY KARPOVICH, as guardian of MICHAEL R.

 KARPOVICH, a legally-incapacitated person, and for his Motion to Compel Responses to

 Plaintiff’s First Request for Production of Documents, Electronically-Stored Information and

 Tangible Things, against Defendant, the City of Detroit, pursuant to Fed. R. Civ P. 34 and 37,

 hereby relies upon his accompanying brief and supporting documentation, and requests This

 Honorable Court grant the relief sought in his Motion, including reasonable expenses and an

 attorney’s fee.

 April 22, 2019                                Respectfully submitted,

                                               MIKE MORSE LAW FIRM

                                               /s/ Jennifer G. Damico
                                     By:       ___________________________
                                               JENNIFER G. DAMICO P51403
                                               Attorneys for Plaintiff
                                               24901 Northwestern Highway, Ste. 700
                                               Southfield, MI 48075
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1088   Page 3 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1089   Page 4 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1090   Page 5 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1091   Page 6 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1092   Page 7 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1093   Page 8 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1094   Page 9 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1095   Page 10 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1096   Page 11 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1097   Page 12 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1098   Page 13 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1099   Page 14 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1100   Page 15 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1101   Page 16 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1102   Page 17 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1103   Page 18 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1104   Page 19 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1105   Page 20 of 21
Case 2:18-cv-12247-SFC-DRG ECF No. 44 filed 04/22/19   PageID.1106   Page 21 of 21
